[Letterhead of Tutor Perini Corporation] September 4, 2012 Submitted by electronic transmission Mr. John Cash Accounting Branch Chief United States Securities and Exchange Commission treet NE Washington, DC 20549 Re: Tutor Perini Corporation Form 10-K for the fiscal year ended December 31, 2011 Filed March 2, 2012 Form 10-Q for the quarterly period ended June 30, 2012 Filed August 7, 2012 File No. 1-6314 Dear Mr. Cash: This letter is in response to the comments contained in the letter we received from you, dated August 20, 2012.For your convenience, we have included each comment from your letter and then provided our response. Comment: Form 10-K for the fiscal year ended December 31, 2011 Critical Accounting Policies, page 34 Method of Accounting for Contracts, page 35 1. We note that you recognize revenues from long-term contracts under the percentage of completion method. We also note the percentage-of-completion method of accounting depends on your ability to make reasonably dependable cost estimates, costs may be incurred over a period of several years, and estimation of these costs requires the use of judgment. Since a significant portion of your revenues are recognized using the percentage of completion method, a significant change in one or more of these estimates could affect your results. It appears to us that changes in estimates may include a number of significant items, such as (i) unusual and infrequent contract price adjustments; (ii) material changes in contract estimates, including provisions for losses; (iii) substantial incentive income or claims revenues; (iv) significant problems encountered in the performance of contracts that materially affect operations; and (v) other material amounts. Please provide us, and revise the notes to your financial statements in future filings to disclose, the impact of changes in contract estimates on your results during each period presented, including an analysis of the underlying reasons for the changes in estimates. Please refer to ASC 250-10-50-4. 1 Response: We have evaluated the disclosure requirements surrounding changes in accounting estimates in light of FASB Accounting Standards Codification (ASC) 250-10-50-4.In addition, we have evaluated ASC 605-35-50-9, Revenue Recognition, Construction-Type and Production-Type Contracts, which references ASC 250-10-50-4 and requires that contractors disclose the effects of a change in contract estimate if that change is material.Based on our evaluation of this guidance, disclosure is required for changes in estimates at the individual contract level (our profit center and unit of account) if the changes in estimates are material. We do not believe the guidance requires the disclosure of the aggregate impact of all individual contract changes in estimates based on our review of (i) ASC 250-10-50-4 ; (ii) ASC 605-35-50-9; (iii) the requirements of ASC 275, Risks and Uncertainties; (iv) the preparation of financial statements and footnotes in accordance with Regulations S-K and S-X; (v) other SEC interpretive literature provided in Financial Reporting Policies, Staff Accounting Bulletins, etc.; and (vi) the AICPA Audit and Accounting Guide for construction contractors. We recognize revenues from our contracts under the percentage of completion method.In the ordinary course of business, and at a minimum on a quarterly basis, we update projected total contract revenue, cost and profit or loss for each of our contracts based on changes in facts, such as an approved scope change, and changes in estimates.Normal, recurring changes in estimates include, but are not limited to: (i) changes in estimated scope as a result of unapproved or unpriced customer change orders; (ii) changes in estimated productivity assumptions based on experience to date; (iii) changes in estimated materials costs based on experience to date; (iv) changes in estimated subcontractor costs based on subcontractor buyout experience; (v) changes in the timing of scheduled work that may impact future costs; (vi) achievement of incentive income; and (vii) changes in estimated recoveries through the settlement of litigation.We capture these ordinary course changes in estimates at the contract level and note that over the life cycle of a typical contract, there are hundreds, if not thousands, of favorable and unfavorable changes in estimates. In our evaluation of this disclosure requirement we considered the unit of account at which changes in contract estimates are required to be evaluated and disclosed.Consistent with ASC 605-35-25-4, we have evaluated the substantial majority of our contracts to be separate profit centers.Generally, each contract we enter into possesses a unique set of facts and circumstances that must be separately considered each period when concluding on accounting estimates.The same change in fact or circumstance in a period can have differing impacts on individual contracts based on a number of factors, including the type of contract and specific terms agreed to with the customer. 2 The example below shows the differing impacts that a significant increase in the estimated cost of materials would have on two of the most common types of contracts we enter into and illustrates the value of providing the disclosure ofchanges in estimates at the contract level and not on an aggregate basis (dollars in thousands): Contract A Contract B Contract Type Fixed Price Cost Plus Before Change in Estimate Estimated Revenue at Completion $ $ Estimated Costs at Completion ) ) Estimated Profit at Completion Costs incurred to date $ $ Percentage Complete 50
